DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on August 8, 2022 and RCE filed August 23, 2022.  Claims 1-12 and 14-21 are currently pending, and claims 1, 14, 16, and 20 have been amended and claim 13 has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,866,513 to Hough et al. (“Hough”) in view of U.S. Patent No. 5,888,072 to Musto et al. (“Musto”) and in view of U.S. Patent No. 5,509,807 to Joice et al. (“Joice”).
In re claim 1, Hough discloses a simulator for performing live fire testing [firefighter training, Title; live fire simulator, Abstract] comprising: a containment pan having a cavity formed therein [steel-edged recess in concrete slab foundation 3 that includes concrete apron 18, Fig. 5, col. 9, ll. 2-4 and steel pan 2, as shown in Fig. 2, which covers slab 3 and extends up a wall of trench 4 thereby forming a cavity for the supports 10, pipes 12, and gravel 9 of the simulator]; a fuel distribution assembly positioned within the containment pan, the fuel distribution assembly including a plurality of pipes arranged within the cavity [fuel distribution pipework 12 lies on base of recess, Figs. 2-5]; a fuel source arranged in fluid communication with the fuel distribution assembly [propane supplied from supply pipe 13 leading from control equipment 5, Figs. 2-5, col. 7, ll. 31-35]; and a diffusion mechanism positioned on top of the fuel distribution assembly to at least partially cover the fuel distribution assembly [gravel layer 9 is deposited on top of fuel distribution pipework 12, covers pipework 12, and disperses the fuel, Fig. 5, col. 9, ll. 7-20, grating 6, 26 is positioned above/on top of pipework 12, wherein the grating disperses the fuel col. 13, ll. 50-55], wherein attributes of a fire generated using the simulator are similar to attributes of a jet- fuel fire [particularly related to simulating fires in aviation scenarios and can include a fuel spill, col. 1, ll. 5-21; goal is to simulate a jet-fuel fire (i.e., the fire has attributes as similar as possible to a jet-fuel fire) while maintaining realism and controllability without actually using jet fuel, col. 2, ll. 15-22].
Hough lacks, but Musto teaches, in a fuel spill module for a firefighter trainer, a fuel distribution assembly including a plurality of pipes arranged within the cavity, the plurality of pipes being configured to evenly distribute an ignitable fuel across the cavity, wherein the plurality of pipes are arranged in a rectangle including a cross piece extending between opposite sides of the rectangle [See Fig. 2 with rectangular conduits 12 extending around the perimeter of pan with additional cross-rectangular conduits 13, and col. 3, ll. 46-49 describing each rectangular conduit extending across the tray has discharge ports at approximately evenly spaced distances for releasing the liquid fuel at a uniform rate thereby providing an even distribution]. 
Hough teaches the features of the claimed a simulator for performing live fire testing but not the use of the rectangular/cross member configuration of the piping.  Hough uses a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in a serpentine configuration.  However, Musto teaches, in a simulator for performing live fire testing, a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in the claimed rectangular/cross member configuration.  Because both Hough and Musto teach the use of fuel distribution assemblies positioned within the containment pan of a fire simulator, it would have been obvious to one skilled in the art to substitute one type of configuration of piping (i.e., rectangular/crossmember) for another configuration (i.e., serpentine) to achieve the predictable result of distributing fuel for the fire simulator to ignite.
In addition, Hough does not explicitly teach a movable support; and the containment pan being positioned on the movable support for movement between a plurality of positions during operation of the simulator.  However, Joice teaches a portable live fire simulator for firefighter training with many of the same features as Hough including a movable support [Fig. 5 in the form of carts 14] and the containment pan being positioned on the movable support for movement between a plurality of positions during operation of the simulator [cart 14 supports a pan/tank 12, Fig. 5; when incorporated into an over-water combustion system for simulating fires, the ignition system may be used for training individuals to handle a broad range of firefighting equipment because it may be used with a variety of different simulators, for example, small pan fixed or portable over-water combustion systems, or fixed or portable large pan over-water combustion systems, including transportable pans or enclosures which may be used to form fire training pits up to 200 square feet in size, Fig. 5, col. 4, l. 59 – col. 5, l. 2].  Joice further teaches that portable simulators are beneficial in that they enable individuals to be trained near, or even within, their working locations, and avoid the expense of traveling to a fixed installation and the resultant loss of work time [See, e.g., col. 5, ll. 2-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a movable support (such as cart(s) 14) on which to mount the pan and tubing of Hough as modified by Musto to make it portable in order to yield the predictable results of enabling individuals to be trained near or at their own working locations and avoid the expense of traveling to a fixed installation and the resultant loss of work time as taught by Joice.  Moreover, generally making a device moveable over the prior art is considered an obvious modification and not patentable in and of itself absent new or unexpected results.  In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results).
In re claim 2, Hough discloses the attributes include flicker, magnitude, phase relationship, and wavelength [particularly related to simulating fires in aviation scenarios and can include a fuel spill, col. 1, ll. 5-21; goal is to simulate a jet-fuel fire (i.e., the fire has attributes as similar as possible to a jet-fuel fire) while maintaining realism and controllability without actually using jet fuel, col. 1, ll. 5-21; jet-fuel fire inherently has attributes of flicker, magnitude, phase relationship, and wavelength as evidenced by claim 2].  
In re claim 3, Hough discloses the containment pan includes a planar base [Bottom of pan 2 in Figs 2-4 and bottom of steel-edged recess in concrete slab foundation 3 Fig. 5 are planar] and at least one sidewall extending from the base to define a cavity [e.g., concrete apron 18 forms sidewalls extending upward from bottom of steel-edged recess in concrete slab foundation 3, Fig. 5 and steel pan 2, as shown in Fig. 2, which covers slab 3 and extends up a wall of trench 4].
In re claim 4, Hough discloses the fuel distribution assembly is mounted within the cavity [fuel distribution pipework 12 is located in the recess in concrete slab foundation 3, Figs. 2-5, connected to the system via supply pipe 13 leading from control equipment 5, Figs. 2, 3, 5 and col. 8, ll. 40-43 and may be accessed and serviced col. 12, ll. 14-19].  
Hough does not explicitly disclose that the pipework is removeable; however, Hough teaches the pipes may be accessed and serviced [col. 12, ll. 14-18 ].  It would have been obvious to one of ordinary skill in the art before the effective filing date, to allow for removal of the pipework of Hough for the predictable result of repair or replacement of parts that may be damaged, clogged, or otherwise fail; moreover, making something separable (i.e., removeable) is considered to be within the routine skill in the art.  In re Dulberg, 289 F.2d 522, 129 USPQ 348, (CCPA 1961).
In re claims 5-7, Hough discloses the fuel is a gaseous fuel; wherein the fuel is not jet fuel; AND wherein the fuel is one of liquid petroleum, propane, butane, and ethylene [e.g., liquid propane supplied from supply pipe 13 leading from control equipment 5, and the propane is in the liquid phase under pressure before it enters the pipes 12, but flashes into the vapor phase as it flows through the pipes 12 before its emergence from the orifices, holes or nozzles in the pipes 12, Figs. 2, 3, 5, ¶col. 7, ll. 20-50; propane is not jet fuel; see also prior-art rejection of claim 1]. 
In re claim 8, Hough discloses the fuel distribution assembly is configured to evenly distribute fuel from the fuel source within the containment pan [serpentine fuel distribution pipework 12 with holes/nozzles configured over entire area of pan evenly distributes fuel received via supply pipe 13 in recess, Figs. 3, 5, col. 9, ll. 7-20].  
In re claim 9, Hough discloses each of the plurality of sections of pipe includes a plurality of holes through which fuel from the fuel source is expelled [fuel distribution pipework 12 includes plurality of pipe sections in fluid communication, Fig. 3; each section has holes, apertures, or nozzles for ejecting fuel, Fig. 3, col. 9, ll. 14-20].  
In re claim 12, Hough discloses the diffusion mechanism is configured to reduce a velocity of fuel as it is expelled from the fuel distribution assembly [gravel 9 reduces the velocity of the fuel ejected from pipework 12: gravel 9 disperses the ejected fuel, col. 9, ll. 7-20]. 
In re claim 14, Hough discloses a simulator for performing live fire testing [firefighter training, Title; live fire simulator, Abstract] comprising: a containment pan having a cavity formed therein [steel-edged recess in concrete slab foundation 3 that includes concrete apron 18, Fig. 5, col. 9, ll. 2-4 and steel pan 2, as shown in Fig. 2, which covers slab 3 and extends up a wall of trench 4 thereby forming a cavity for the supports 10, pipes 12, and gravel 9 of the simulator], a fuel distribution assembly positioned within the containment pan, the fuel distribution assembly including a plurality of pipes arranged within the cavity [fuel distribution pipework 12 lies on base within recess, Figs. 2-5], the plurality of pipes being configured to evenly distribute an ignitable fuel across the cavity [serpentine fuel distribution pipework 12 with holes/nozzles configured over entire area of pan evenly distributes fuel received via supply pipe 13 in recess]; a diffusion mechanism positioned on top of the fuel distribution assembly [gravel layer 9 is deposited on top of fuel distribution pipework 12, covers pipework 12, and disperses the fuel, Fig. 5, col. 9, ll. 7-20, grating 6, 26 is positioned above/on top of pipework 12, wherein the grating disperses the fuel col. 13, ll. 50-55]; and a fuel source arranged in fluid communication with the fuel distribution assembly [propane supplied to pipework 12 from supply pipe 13 leading from control equipment 5, Figs. 2, 3, 5, col. 7, ll. 31-35] wherein a fuel provided from the fuel source to the cavity via the fuel distribution assembly is output into the cavity with a zero velocity [gravel 9 disperses the ejected fuel, col. 9, ll. 7-20; without the gravel, there will not be optimal dispersion and combustion of the fuel rising from the perforated pipes, e.g., the fuel will be deprived of the dispersive effect of the gravel and exposed pipes will be subject to the full radiant heat of combustion, col. 3, l. 58- col. 4, l. 7; in other words, the fuel is ejected from fuel distribution pipework 12, hits gravel 9, and its velocity is reduced to near zero when it is dispersed by gravel 9 in order to optimize combustion and more realistically simulate the jet-fuel fire].
Hough lacks, but Musto teaches, in a fuel spill module for a firefighter trainer, a fuel distribution assembly including a plurality of pipes arranged within the cavity, the plurality of pipes being configured to evenly distribute an ignitable fuel across the cavity, wherein the plurality of pipes are arranged in a rectangle including a cross piece extending between opposite sides of the rectangle [See Fig. 2 with rectangular conduits 12 extending around the perimeter of pan with additional cross-rectangular conduits 13, and col. 3, ll. 46-49 describing each rectangular conduit extending across the tray has discharge ports at approximately evenly spaced distances for releasing the liquid fuel at a uniform rate thereby providing an even distribution]. 
Hough discloses the features of the claimed a simulator for performing live fire testing but not the use of the rectangular/cross member configuration of the piping.  Hough uses a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in a serpentine configuration.  However, Musto teaches, in a simulator for performing live fire testing, a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in the claimed rectangular/cross member configuration.  Because both Hough and Musto teach the use of fuel distribution assemblies positioned within the containment pan of a fire simulator, it would have been obvious to one skilled in the art to substitute one type of configuration of piping (i.e., rectangular/crossmember) for another configuration of piping (i.e., serpentine) to achieve the predictable result of distributing fuel for the fire simulator to ignite.
In addition, Hough does not explicitly teach a movable support; and the containment pan being positioned on the movable support for movement between a plurality of positions during operation of the simulator.  However, Joice teaches a portable live fire simulator for firefighter training with many of the same features as Hough including a movable support [Fig. 5 in the form of cart 14] and the containment pan being positioned on the movable support for movement between a plurality of positions during operation of the simulator [cart 14 supports a pan/tank 12, Fig. 5; when incorporated into an over-water combustion system for simulating fires, the ignition system may be used for training individuals to handle a broad range of firefighting equipment because it may be used with a variety of different simulators, for example, small pan fixed or portable over-water combustion systems, or fixed or portable large pan over-water combustion systems, including transportable pans or enclosures which may be used to form fire training pits up to 200 square feet in size, Fig. 5, col. 4, l. 59 – col. 5, l. 2].  Joice further teaches that portable simulators are beneficial in that they enable individuals to be trained near, or even within, their working locations, and avoid the expense of traveling to a fixed installation and the resultant loss of work time [See, e.g., col. 5, ll. 2-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a movable support (such as cart(s) 14) on which to mount the pan and pipework of Hough as modified by Musto to make it portable in order to yield the predictable results of enabling individuals to be trained near or at their own working locations and avoid the expense of traveling to a fixed installation and the resultant loss of work time as taught by Joice.  Moreover, generally making a device moveable over the prior art is considered an obvious modification and not patentable in and of itself.  In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results).
In re claim 15, Hough discloses a diffusion mechanism covers the fuel distribution assembly [gravel 9 covers fuel distribution pipework 12, Fig. 5, col. 9., ll. 7-20 and grating 6, 26 covers pipework 12 is disposed below Figs. 2,4, 8, and  col. 13, ll. 50-55].  
In re claim 16, Hough discloses the diffusion mechanism minimizes the velocity of the fuel as it is output from the fuel distribution assembly [see prior-art rejection of claim 14].  
In re claim 17, Hough discloses the diffusion mechanism comprises a porous material [gravel 9, e.g., igneous stone chippings, col. 7, l. 66 to col. 8. l. 5; igneous stone is porous].  
In re claim 19, Hough discloses the diffusion mechanism comprises a plurality of stones arranged in overlapping arrangement with the fuel distribution assembly [fuel distribution pipework 12 is disposed below gravel layer 9, Fig. 5, ¶ col. 9., ll. 7-20].
In re claim 20, Hough discloses the fuel is a not a jet fuel [propane is not jet fuel] and attributes of a fire generated using the simulator are similar to attributes of a jet-fuel fire [particularly related to simulating fires in aviation scenarios and can include a fuel spill, col. 1, ll. 5-21; goal is to simulate a jet-fuel fire (i.e., the fire has attributes as similar as possible to a jet-fuel fire) while maintaining realism and controllability without actually using jet fuel, col. 2, ll. 15-22].  
In re claim 21, Hough discloses the attributes include flicker, magnitude, phase relationship, and wavelength [particularly related to simulating fires in aviation scenarios and can include a fuel spill, col. 1, ll. 5-21; goal is to simulate a jet-fuel fire (i.e., the fire has attributes as similar as possible to a jet-fuel fire) while maintaining realism and controllability without actually using jet fuel, col. 2, ll. 15-22].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Musto and Joice as applied to claim 1 above, and further in view of CN Pub. No 200710024575, Li et al. (“Li”).
In re claim 10, Hough discloses further comprising a control unit arranged within a fluid flow path defined between the fuel distribution assembly and the fuel source to change the fuel flow rate [fuel supply control unit for regulating the supply of fuel to the fuel distribution pipes 12, i.e., control equipment 5, Figs 2-5 col. 8, ll. 16-32 and valve train, col. 12, ll. 14-19]. Hough also recognizes that it is well known in the art to vary the fuel flow rate via valves [col. 3, ll. 1-5].  
Hough may not explicitly teach a ball valve being movable between an open position and a closed position to selectively couple the fuel source to the fuel distribution assembly; however, Li teaches this feature [e.g., gas storage tank 1 selectively coupled to pipeline 15 via ball valve 2, Fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hough by Li and include a ball valve with open and closed positions as part of the fuel supply control unit for selectively coupling the fuel supply to the fuel distribution pipes as part of the fuel supply control unit of Hough in order to achieve the predictable result of turn on/off and regulating the supply of propane to the simulator.  In addition, Applicant has not disclosed that use of a ball valve solves any stated problem or is for any particular purpose.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Musto as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2004/0211263, Wiesinger et al. (“Wiesinger”).
In re claim 11, Hough may not explicitly disclose wherein a pressure regulator and an in-line flow meter are arranged within a fluid flow path defined between the fuel distribution assembly and the fuel source, the pressure regulator being operable to adjust a flow rate of fuel from the fuel source to the fuel distribution assembly as measured by the in-line flow meter.  Hough does recognize that it is well known in the art to vary the fuel flow rate via valves [col. 3, ll. 1-5], and Hough also teaches a fuel supply control unit for regulating the supply of fuel to the fuel distribution pipes 12, i.e., control equipment 5 [Figs. 2-5, col. 8, ll. 16-32].  Further, Wiesinger teaches an invention that relates to a method for continuous measuring of dynamic fluid consumption, particularly of fuel, by means of a continuously-operating flow sensor with variable pressure drop, preferably a mass flow sensor, whereby the pressure beyond the flow sensor is adjusted to a constant value by means of a pressure regulator [¶2].  In other words, one of ordinary skill in the art before the effective filing date would have readily understood that flow rate can be adjusted using a pressure regulator and that including a flow meter would let the flow rate be known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hough by Wiesinger and include a pressure regulator for adjusting the flow rate instead of a valve or valves as a matter of design choice via substitution, and it further would have been obvious to include an in-line flow meter in order to yield the predictable results of being able to verify the flow rate set by the pressure regulator.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Musto Joice as applied to claims 14-15 above, and further in view of U.S. Patent No. 2,817,689, White (“White”).
In re claim 18, Hough discloses wherein the diffusion mechanism is arranged in overlapping arrangement with the fuel distribution assembly [gravel layer 9 overlaps fuel distribution pipework 12, Fig. 5; and grating 6/26 which overlaps pipework 12, see also prior-art rejection of claim 1].
Hough may not explicitly teach wherein the diffusion mechanism comprises a plurality of chain.  Hough teaches that the diffusion mechanism is gravel layer 9 [Figs. 2-5].  However, White teaches a gas scrubber wherein any suitable gas distributor and diffuser plate or screen can be employed [col. 6, ll. 53-54], and it is within the scope of the invention to employ packing material such as jack chain, rings, broken stone, etc., within the scrubber vessel to increase the degree of contact between the scrubbing medium and the gas being scrubbed [col. 6, ll. 54-59].  In other words, jack chain and broken stone (e.g., igneous stone chippings as in Hough, i.e., “gravel,” ¶62) are known equivalents for packing material through which a gas passes.  It would have been obvious to one of ordinary skill in the art before the effective filing date to select jack chain as in White instead of gravel as in Hough as a matter of design choice between known equivalents to yield the same predictable results.

Response to Arguments
The objections to claims 16, and 18-21 are withdrawn in view of Applicant’s amendment of August 8, 2022.
The rejection of claims 14-21 are under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment of August 8, 2022.
Applicant’s arguments with respect to claims 1 and 14 have been considered, but are not persuasive.  Applicant argues at page 8 of their response that Hough fails to teach “a diffusion mechanism positioned on top of a fuel distribution assembly arranged within the containment pan.”   With reference to Hough, Applicant asserts that “the embodiments disclosed in Figs. 2-4 include a pan 2 having a gravel layer arranged therein, but that the pipes 12 for delivering a fuel are positioned on top of the gravel layer 9.”  Applicant continues that “The pipes 12 are only illustrated and described as being located underneath the gravel layer 9 with respect to Fig. 5, and that, in this embodiment, the system does not include a pan, but rather is formed directly into a concrete slab foundation.” From this Applicant concludes Hough “fails to teach or suggest an embodiment where the pipes are disposed underneath the gravel layer within a pan 2.”  The Examiner respectfully disagrees.
First, the steel-edged concrete foundation 3 with walls formed by 18 shown in Fig. 5 create a cavity that is structurally equivalent to the pan 2 embodiment of Figs. 2-4.  Moreover, the placement of a gravel layer 9 by Hough is not dependent on the presence of a pan 2.  Hough teaches placement of the gravel layer 9 relative to the pipe (either on top of or under) based on the direction of the holes in the pipes 12.  In the embodiment of Figs. 2-4, the holes face downward necessitating placement of the gravel under the pipes in order to properly disperse the emitted propane gas (col. 7, ll. 20-35).  In the embodiment of Fig. 5,  the holes can face in any direction necessitating placement of the gravel on top in order disperse the gas (col. 9, ll. 14-20).  Therefore, one skilled in art would understand from the teachings of Hough that placement of the diffusing mechanism depends on the direction of discharge of the propane from the holes of the piping, and not on the presence or absence of a pan.  In addition, one skilled in art would understand that the pan 2 and slab 3 combination of Figs 2-4 and steel-edged concrete 3, 18 combination are functionally and structurally equivalent, and, therefore, not preclude the use of a pan 2 with regard to the piping or placement of gravel.
Finally, Applicant’s assertion with regard to Hough lacking a teaching of a diffusion mechanism positioned on top of a fuel distribution assembly arranged within the containment pan is incorrect as Hough explicitly teaches at col. 13, ll. 50-54 the use of the grating 6, 26, which is on top of the pipework 12 in all embodiments, as an alternative dispersive mechanism to the gravel 9 and specifically mentions in this embodiment the use of a pan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                 /MALINA D. BLAISE/Primary Examiner, Art Unit 3715